DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the preliminary amendment field on 24 January 2022.
Claims 1-15 have been canceled.
Claims 16-36 are added as new.
Claims 16-36 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11244332. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claims are broader and thus anticipated by the narrower patented claims.

Claim Objections
Claims 21, 28 and 35 are objected to because of the following informalities:  typographical errors.  The claims state  that determining a cluster comprises “degerming”.  Examiner interprets this is a typographical error that was intended to state “determining”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 16, 23 and 30 recite obtaining data relating to users, including attributes, constructing a contextual space, assigning a point in the space for a value, determining a distance in the space, determining a cluster of users and constructing segments of similar users.  These limitations, as drafted, illustrate a process, that under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the processor and medium comprising instructions, the claims encompass a user simply observing and evaluating data in their mind or with pencil/paper. A contextual space is merely a spatial representation of contextual data, e.g. a plot or graph. Constructing a contextual space, assigning a value, making determining and constructing segments merely recite graphing or plotting functions, data sets, and decisions that could be done the same way mentally or manually with pencil/paper.  The mere nominal recitation of a generic processor and executable instructions does not take the claim limitations out of the mental processes grouping.  Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is no integrated into a practical application.  The claims recite a processor and medium comprising instructions for performing the claimed functions.  The obtaining is not tied to a specific additional element and even if it was, it is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity.    The processor and executable instructions are also recited at a high level of generality and merely automate the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to step 2A prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the obtaining step that could be considered extra solution activity, as addressed in step 2A above, this has been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processor or medium are anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt or transmission of data over a network is well understood, routine and conventional when it is claimed in a merely generic manner, as it is here.
Dependent claims 17-22, 24-29 and 31-36 include all the limitations of the independent claims and recite the same abstract idea.  The claims further narrow the abstract idea by describing additional observations, evaluations and descriptive material relating to the metric derivation, contextual data associations, the interaction data, additional determinations and describing the spatial representation of the attribute data.  No additional elements are set forth that transform the claim into a patent eligible invention by integrating the abstract idea into a practical application or amounting to significantly more.  Accordingly, Claims 16-36 are not drawn to eligible subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6049797 Guha – clustering databases with categorical attributes
US 7917383 Maga – boosting average revenue per user of products or services
US 8306845 D’Imporzano – Consumer and shopper analysis system
US 2008/0065476 Klein – online direct marketing system
US 2007/0143179 Eyal – automatic control of marketing actions
US 20040103051 Reed – Multi-dimensional segmentation for use in a customer interaction
US 2012/0030061 Lu  Fit recommendation via collaborative interface
US 9258264 Shoham – processing social networked entities
US 2016/0350774 Brooks – Context Association
US 2003/0212520 Campos – enhanced k means clustering
US 20120265614 Douglas  user based segmentation and selection of offers
US 20040181408 Acero – training a subspace with gaussian models
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623